715 N.W.2d 821 (2006)
475 Mich. 883
ATTORNEY GENERAL, Appellee,
v.
MICHIGAN PUBLIC SERVICE COMMISSION, Appellant, and
Consumers Energy Company, Mackinaw Power, LLC, and North American Wind Energy, LLC, Appellees.
Docket Nos. 130246.
Supreme Court of Michigan.
June 21, 2006.
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the November 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.